NOT FOR PUBLICATION                          FILED
                    UNITED STATES COURT OF APPEALS                        SEP 21 2021
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

In re: JEFFREY GRAY THOMAS,                     No.    21-55462
attorney disciplinary matter,
______________________________                  D.C. No. 2:20-ad-00779-PSG

JEFFREY GRAY THOMAS,
                                                MEMORANDUM*
                Appellant.

                  Appeal from the United States District Court
                       for the Central District of California
                Philip S. Gutierrez, Chief District Judge, Presiding

                          Submitted September 14, 2021**

Before: PAEZ, NGUYEN, and OWENS, Circuit Judges.

      Jeffrey Gray Thomas, an attorney, appeals pro se from the district court’s

order imposing reciprocal discipline following his involuntary inactive enrollment

by the State Bar of California. We have jurisdiction under 28 U.S.C. § 1291. We

review for an abuse of discretion, in re Corrinet, 645 F.3d 1141, 1145 (9th Cir.

2011), and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court did not abuse its discretion in disbarring Thomas in the

Central District of California because Thomas did not meet his burden to show that

he was deprived of due process, that proof of misconduct was insufficient, or that

grave injustice would result from the imposition of reciprocal discipline. See In re

Kramer, 282 F.3d 721, 724-25 (9th Cir. 2002) (setting forth the limited

circumstances in which an attorney can avoid a federal court’s imposition of

reciprocal discipline and setting forth attorney’s burden of proof).

      Thomas’ request for judicial notice (Docket Entry No. 6) and motion to file

a late brief (Docket Entry No. 7) are granted. The Clerk will file the opening brief

submitted on August 7, 2021 (Docket Entry No. 4).

      AFFIRMED.




                                          2                                    21-55462